El Juez Asociado Señor Martínez Torres
emitió la opinión del Tribunal.
Se nos solicita la revisión de una sentencia del Tribunal de Apelaciones, Región Judicial de Aibonito, que dispuso que no procedía la subrogación del Fondo para Servicios contra Enfermedades Catastróficas Remediables (Fondo) en una reclamación de un asegurado a su aseguradora. Señaló el foro apelativo intermedio que como el contrato de seguros se otorgó entre la compañía aseguradora y el ase-gurado, y el Fondo no era parte del contrato, no procedía obligar a la aseguradora al cumplimiento de una obligación con el Fondo, porque éste era un tercero.
Por consiguiente, este recurso nos permite resolver, pri-mero, si procede que la compañía de seguros Great American Life Assurance of P.R. (Great American) responda por los gastos incurridos en el trasplante de hígado del Sr. William Alvarado Vázquez, de acuerdo con la póliza de se-guro expedida a favor de la Sra. Lillian Ortiz Alvarado en la que el señor Alvarado Vázquez figuraba como beneficiario. Segundo, nos corresponde determinar si pro-cede la nulidad del donativo hecho por el Fondo a favor del señor Alvarado Vázquez, ante la omisión de informar que este último tenía una póliza de seguro a su favor. Evalua-das estas interrogantes, resolvemos ambas preguntas en la afirmativa.
I
En 2002, la señora Ortiz Alvarado completó y firmó una póliza familiar de seguro de cáncer y enfermedades perni-ciosas con la compañía aseguradora Great American. Esta póliza funciona por medio del reembolso, es decir, el asegu-rado sufraga los costos inicialmente y luego la aseguradora *55reembolsa conforme a los recibos suministrados. Como parte del contrato, la señora Ortiz Alvarado solicitó, ade-más, suplementos o endosos de cuidado intensivo, muerte y tratamiento médico de emergencias debido a accidentes y suplemento para trasplante de órganos.(1) Como asegura-dos, figuraban la señora Ortiz Alvarado y su esposo, el se-ñor Alvarado Vázquez.
Pasados unos años, tras un diagnóstico de enfermedad crónica del hígado, al señor Alvarado Vázquez le recomen-daron someterse a una operación de trasplante de hígado. Por consiguiente, la señora Ortiz Alvarado solicitó asisten-cia económica del Fondo para costear los gastos del tras-plante de hígado de su esposo. Sin embargo, a pesar de que, en la solicitud, el Fondo requería a los solicitantes revelar si contaban con cualquier póliza de seguro, éstos nunca informaron que poseían una con Great American. Por lo tanto, luego de evaluar y ponderar toda la informa-ción económica y médica del señor Alvarado Vázquez y sus familiares, el Fondo aprobó la ayuda para el trasplante de hígado del señor Alvarado Vázquez como un donativo.
Obra en el expediente que el Fondo emitió un cheque a favor del Methodist University Healthcare Hospital por $207,000. Posteriormente Alvarado Vázquez fue ingresado en el Methodist University Healthcare Hospital de Tennessee y recibió con éxito su trasplante de hígado.
No obstante, una vez culminada la operación, la señora Ortiz Alvarado y su esposo procedieron a solicitar a Great American el reembolso de los gastos por el cuidado médico y tratamiento. Sin embargo, Great American, conforme a los recibos y a las facturas presentadas, pagó únicamente por los servicios de cuidado intensivo, servicio de cuidado por la enfermera privada, transportación aérea y hospedaje. En cuanto a los demás gastos, justificó su dene-*56gatoria en la ausencia de recibos o facturas de pagos que corroboraran que los asegurados incurrieron en esos gastos. Entienden que, como el Fondo fue quien “incurrió” en esos gastos, no les corresponde reembolsar esas partidas.
Específicamente, Great American sostiene su denegato-ria en lo dispuesto en el “Suplemento Beneficio por Trata-miento y Servicios Médicos Hospitalarios Incurridos du-rante Trasplante de Organos”, el cual dispone en su tercer párrafo que:
Se pagarán por gastos incurridos por cuidado médico y trata-miento del asegurado, y de miembros de su familia si se ha solicitado cubierta familiar, por servicios y materiales sumi-nistrados relacionados con un trasplante cubiertos por esta Póliza. Dichos gastos tienen que haber sido incurridos en un Hospital que esté equipado y autorizado para hacer estos tras-plantes (de aquí en adelante descrito como “Centro de Tras-plante”) y durante un Período de Trasplante según definido. Apéndice de la Petición de certiorari, pág. 120.
Inconformes, el 11 de julio de 2007, la señora Ortiz Ai-varado y el señor Alvarado Vázquez, por sí y en represen-tación de la Sociedad Legal de Gananciales compuesta en-tre ambos, presentaron una demanda por incumplimiento de contrato contra la aseguradora Great American. Alega-ron que la póliza de seguro adquirida con Great American tenía cubierta familiar y que, entre otras cosas, cubría trasplante de órganos.
Así las cosas, durante la vista inicial salió a relucir que el matrimonio Alvarado-Ortiz no había incurrido en gasto alguno durante el trasplante del órgano, ya que la entidad que pagó el costo del trasplante fue el Fondo. No obstante, los demandantes argumentaron que el inicio de la reclama-ción contra Great American había sido con el único propó-sito de devolverle al Fondo la cantidad invertida en el tras-plante de hígado del señor Alvarado Vázquez. Argumentaron, a su vez, que habían firmado un compro-miso con el Fondo que les obligaba a devolverle toda can-*57tidad de dinero que recibieran de cualquier fuente. Apén-dice de la Petición de certiorari, pág. 129. Ante esa situación, el Tribunal de Primera Instancia determinó que era el Fondo la parte llamada a hacer el reclamo en el foro judicial y concedió un término de sesenta días para infor-mar las acciones que se habrían de seguir.
Así las cosas, el Estado Libre Asociado de Puerto Rico (Departamento de Salud y el Fondo) presentó una solicitud de intervención, a la cual se opuso Great American. El foro primario declaró "con lugar” la intervención. En una vista posterior, las partes anunciaron al Tribunal de Primera Instancia que concurrían en que se trataba de cuestiones de estricto derecho, por lo que solicitarían que se dictara una sentencia sumaria. El Estado presentó su moción de sentencia sumaria. En ella afirmó que, como el señor Alvarado Vázquez tenía una póliza de seguro, parte del dinero que el Fondo le facilitó fue en realidad un préstamo. Asi-mismo, indicó que cuando la señora Ortiz Alvarado firmó la petición de asistencia económica y la carta de otorgación de fondos, dio su consentimiento al tercero (Fondo) para que pagara su deuda y optara por la subrogación. Great American presentó su oposición y, a su vez, solicitó que se dictara sentencia sumaria a su favor.
El Tribunal de Primera Instancia emitió una sentencia sumaria. En ésta declaró "con lugar” la solicitud del Estado como interventor en el pleito y ordenó a la aseguradora que cumpliera la obligación que contrajo y pagara al Fondo la cantidad de $150,000 establecida en la póliza para sufra-gar el costo del trasplante de órgano del señor Alvarado Vázquez. En su razonamiento, el Tribunal de Primera Ins-tancia determinó que la parte demandante (el matrimonio Alvarado-Ortiz) era deudora del Fondo, pero a la vez acree-dora de la aseguradora (Great American). Por lo tanto, como el Fondo pagó por el trasplante, tiene ahora la potes-tad de subrogarse en los derechos del matrimonio asegu-rado, con el objetivo de recuperar el dinero invertido en el *58trasplante. De igual forma, el foro primario razonó que como la ley permite el recobro de dinero de cualquier persona jurídica, no excluye la posibilidad de que el Fondo recobre de una compañía que expidió una póliza de seguros individual.
Insatisfechos con esa determinación, Great American apeló. Tras los trámites de rigor, el foro intermedio revocó. Consideró que no procedía la subrogación del Fondo en una reclamación de un asegurado a su aseguradora. Razonó que ya que el contrato de seguros obliga únicamente al matrimonio y su aseguradora, no procedía obligar a Great American al cumplimiento de la póliza de seguro con un tercero (el Fondo). Resolvió que solo el matrimonio Alvarado-Ortiz podía exigir a la aseguradora cumplir con los tér-minos de su póliza, una vez evidenciaran los gastos en los que incurrieron para sufragar el trasplante.
El Tribunal de Apelaciones dispuso que el Fondo no les otorgó un préstamo a los demandantes para cubrir los gas-tos del trasplante de hígado, ya que del expediente no se desprendía la existencia de pagaré alguno, carta de cobro o plan de pago. Por ello, el foro apelativo intermedio dispuso que el Fondo podía iniciar una reclamación contra el ma-trimonio Alvarado-Ortiz a los fines de anular por dolo la suma otorgada y recobrar el dinero invertido.
De esa sentencia, el Estado acudió ante este Foro, me-diante un recurso de certiorari acompañado de una moción en auxilio de nuestra jurisdicción. En la moción, el Estado nos solicitó que ordenáramos la paralización de una vista en la que el foro primario pretendía la reapertura y conti-nuación de los procedimientos según la sentencia emitida por el Tribunal de Apelaciones, aunque ésta no era final y firme. Ante ese cuadro procesal, expedimos el auto y orde-namos la paralización de los procedimientos. Con el bene-ficio de los argumentos de las partes, procedemos a resolver.
*59II
En vista de que esta controversia involucra al Fondo, evaluaremos, inicialmente, el origen y los propósitos de esa entidad.
El Gobierno de Puerto Rico reconoce, como parte de su política pública, que “la salud del ser humano es elemento fundamental para el disfrute cabal de sus derechos naturales y civiles; principalmente el derecho a la vida”. Art. 2 de la Ley del Derecho a la Salud en Puerto Rico, Ley Núm. 150 (24 L.P.R.A. see. 3221 n.). Ello se debe a que “la atención médica y la asistencia económica para estos pacientes revisten un asunto de interés público de la más alta prioridad para el Gobierno de Puerto Rico”. Id.
Cónsono con lo anterior, se creó por ley en 1973 el Fondo de Tratamiento Médico de Emergencia para Pacientes Indigentes. Ese fondo tenía el propósito de ofrecer ayuda a los pacientes necesitados, que debido a su condición so-cioeconómica, no tenían acceso a los avances modernos de la Medicina.
En 1979, el Gobierno de Puerto Rico aprobó un primer fondo con una asignación especial de $200,000 para tratar enfermedades catastróficas. Luego, en 1993 y 1996, se au-mentó la asignación a $500,000 y $3,500,000, respectivamente. Sin embargo, no fue hasta 1996 que la Asamblea Legislativa decidió plasmar formalmente en una legislación la necesidad de atender esta situación. A esos efectos se aprobó la Ley Núm. 150, supra, que creó el Fondo. Su aprobación tuvo el loable propósito de socorrer económicamente a personas de escasos recursos en la ob-tención de tratamientos médicos para enfermedades catas-tróficas remediables. De esta forma se logra proteger la salud y la vida de los residentes de Puerto Rico.
Ahora bien, “las obligaciones del Estado con los *60derechos fundamentales de sus ciudadanos ... no son ilimitados. Dependen, pues, de la disponibilidad de los re-cursos y del uso razonable y efectivo de los mismos”. Expo-sición de Motivos de la Ley Núm. 150 (1996 (Parte 1) Leyes de Puerto Rico 643). Sin embargo, a pesar de las dificulta-des económicas que atraviesa el Gobierno de Puerto Rico, entre sus propósitos está el que
[nfingún ciudadano que padezca una enfermedad catastró-fica debe perder la vida por razones de limitación económica, cuando la ciencia médica ha evidenciado con éxito el trata-miento que puede remediar la enfermedad al extremo de sal-var su vida; cuando dicho tratamiento, incluyendo su diagnós-tico no es cubierto por los planes de salud disponibles en el mercado general, incluyendo el Plan de Seguro de Salud del Gobierno de Puerto Rico y cuando el paciente o los integrantes de su núcleo familiar carecen de los recursos económicos para asumir los costos o carecen de los medios para obtener finan-ciamiento en la banca privada. Art. 2(b) de la Ley Núm. 150 (24 L.P.R.A. sec. 3221(b)).
Por ello, se dispuso expresamente que el Gobierno de Puerto Rico sufrague o financie, total o parcialmente, los costos del diagnóstico y tratamiento, incluyendo los gastos supletorios de los pacientes que cumplan con las disposi-ciones de la ley y con la reglamentación aplicable.(2) Esa *61ayuda, se facilitará en concepto de préstamo, donativo, o una combinación de ambos, luego de que la Junta Evalua-dora creada al amparo de esa ley, considere la solicitud y entienda que el solicitante cumple con los requisitos médi-cos y económicos para aprobarla. Art. 11 (24 L.P.R.A. see. 3229).
Ill
Según surge de la evidencia que obra en el expediente, entre el Fondo y la señora Ortiz Alvarado hubo un acuerdo mediante el cual el esposo de ésta recibiría una ayuda en calidad de donativo para el trasplante de hígado que urgía, siempre y cuando cumpliera con unos requisitos de elegibilidad. Sin embargo, ha pesado en nuestro ánimo el silencio que mantuvo la señora Ortiz Alvarado cuando se le cuestionó si poseía algún seguro. Como señalamos en BPPR v. Sucn. Talavera, 174 D.P.R. 686, 689 (2008), la buena fe es “generadora de deberes y ... marco ético-moral del comportamiento debido en todas las etapas de la relación contractual”.
Aunque de las minutas que obran en el expediente surge que el matrimonio Alvarado-Ortiz se comprometió a devolver cualquier cantidad de dinero conforme al compro-miso firmado cuando tramitaron la ayuda con el Fondo, lo cierto es que en ese documento se dispone únicamente la devolución de los sobrantes de donativos. En el lenguaje de ese compromiso no se hace referencia a cualquier cantidad de dinero, aunque no provenga de donativos.(3) De haber *62sido así, otro sería el escenario de la controversia que nos ocupa.
Así pues, luego de un minucioso análisis de la Ley Núm. 150, supra, así como del “Reglamento para el Funciona-miento y la Administración del Fondo para Servicios contra Enfermedades Catastróficas y su Junta Evaluadora”, derogado hoy pero vigente al momento de suscitarse la con-troversia, observamos que ninguno prevé solución para una situación como la que nos ocupa. Por ello, en ausencia de una disposición legal que nos permita dilucidar esta controversia, hacemos uso del principio general de herme-néutica que dispone que “[e]n las materias que se rijan por leyes especiales, la deficiencia de éstas se suplirá por las disposiciones de este título”. Art. 12 del Código Civil, 31 L.P.R.A. sec. 12.
En atención a ese principio y a la responsabilidad insos-layable que tenemos de atender las controversias que se nos presentan, acudimos al Código Civil para resolver este caso.
IV
Por definición, un contrato es un acuerdo de voluntades por medio del cual los interesados se obligan. L. Diez-Picazo, Fundamentos del Derecho Civil Patrimonial, 2da ed., Madrid, Ed. Tecnos, 1983, Vol. 1, pg. 96. El consentimiento de las partes en la celebración de un contrato es un elemento esencial para su existencia. J.M. Lete del Río y J. Lete Achirica, Derecho de Obligaciones, Navarra, Ed. Thomson/Aranzadi, 2005, Vol. 1, págs. 430-431. Éste “debe haberse formado ... libre, consciente y deliberadamente; en caso contrario, se dice que está viciado, lo que da lugar a la anulabilidad del negocio”. Id., págs. 430-431.
Como sabemos, el error, la violencia, la intimidación y el dolo son los factores que vician el consentimiento. Art. 1217 del Código Civil, 31 L.P.R.A. see. 3404. De pro-*63barse que uno de estos elementos concurrió en la contrata-ción, “la parte afectada cuenta con una acción para solici-tar la nulidad [anulabilidad] del contrato, la cual puede ser ejercitada dentro de un periodo de cuatro años, contados a partir de la consumación del contrato o desde que ha ce-sado la violencia o intimidación contra dicha parte”. Pérez Rosa v. Morales Rosado, 172 D.P.R. 216, 229 (2007). Su efecto es que “las partes están generalmente obligadas a restituirse las prestaciones objeto del contrato”. Id. Véase, además, Art. 1255 del Código Civil, 31 L.P.R.A. see. 3514.
El dolo, como vicio del consentimiento, consiste en la utilización de “palabras o maquinaciones insidiosas de parte de uno de los contratantes, [para inducir al] otro a celebrar un contrato que, sin ellas, no hubiera hecho”. Art. 1221 del Código Civil, 31 L.P.R.A. see. 3408. Se trata de “todo un complejo de malas artes, contrario a las leyes de la honestidad e idóneo para sorprender la buena fe ajena, generalmente en propio beneficio”. L. Diez-Picazo, Fundamentos del Derecho Civil Patrimonial, 6ta ed., Navarra, Ed. Thomson/Aranzadi, 2007, Vol. I, pág. 170. Cabe señalar que el dolo tiene dos acepciones reguladas en nuestro Código Civil. Márquez v. Torres Campos, 111 D.P.R. 854, 863 (1982). “[P]uede manifestarse al momento de la contratación o posteriormente, en la consumación del contrato.” Pérez Rosa v. Morales Rosado, supra, pág. 229. La primera de estas acepciones “causa la anulabilidad del contrato por vicio en el consentimiento, en el origen del contrato, cuando éste se obtiene a través de maquinaciones insidiosas”. Márquez v. Torres Campos, supra, pág. 863. Su segunda acepción “consiste en el dolo contractual que ocurre en el curso de la consumación del contrato o sea en el cumplimiento de las obligaciones contractuales, regida por los Arts. 1054 y 1055 (31 L.P.R.A. sees. 3018 y 3019)”. íd.
Ahora bien, el dolo no produce la anulabilidad del contrato en todas las circunstancias. “Sólo es dolo, propiamente hablando, el dolus malus.” M. Albaladejo García, *64Derecho Civil: introducción y parte general, 17ma ed., Madrid, Ed. Edifoser, 2006, T. I, pág. 606. Sin embargo, en el dolus malus, hay que distinguir el causante y el incidental, íd., pág. 607. Por lo tanto, “[e]l Código exige, en efecto, para que el dolo sea causa de la impugnación contractual, que las maquinaciones provengan de uno de los contratan-tes, que sean empleadas de una manera maliciosa para provocar el engaño de la otra parte y que la determinen efectivamente a la contratación”. J.L. Lacruz Verdejo, Ele-mentos de Derecho Civil, 4ta ed., Madrid, Ed. Dykinson, 2007, T. II, Vol. 1, pág. 366. Aunque la doctrina apunta a que el dolo no se presume, lo cierto es que “como cualquier otro elemento mental, no tiene que ser establecido directa-mente, sino que puede inferirse de las circunstancias pre-sentes en el caso en particular”. Pérez Rosa v. Morales Rosado, supra, pág. 229.
“Es causante el dolo cuando determina la emisión de la declaración, que sin él no se hubiese realizado ...; es incidental, cuando también sin él se hubiese emitido, pero en condiciones diversas y generalmente más favorables para el que lo sufre.” Albaladejo García, op. cit., pág. 607. El dolo incidental sólo da lugar a la indemnización por los daños y perjuicios ocasionados. Art. 1222 del Código Civil, 31 L.P.R.A. see. 3409. No produce la anulación del contrato, ya que “no tiene una influencia decisiva en la esencia de la obligación, sino que sólo facilita la celebración del contrato”. Pérez Rosa v. Morales Rosado, supra, pág. 230 esc. 7. Véanse, además: Colón v. Promo Motor Imports, Inc., 144 D.P.R. 659, 667 (1997); J.R. Vélez Torres, Curso de Derecho Civil: Derecho de Contratos, San Juan, Ed. Rev. Jur. U.I.P.R., 1990, T. IV, Vol. II, págs. 58-61. Es decir, el dolo incidental no es causa de nulidad, porque “el contrato de todas formas se hubiera celebrado, aunque no con las mismas condiciones”. Id.
Siempre que sea engañoso, el elemento objetivo del dolo puede consistir de cualquier conducta como “astu-*65cias, argucias, mentiras, sugestiones, [y] artificios; consis-ten en la invención de hechos falsos, en la ocultación de los existentes, o en suministrar referencias incompletas de és-tos, etc.”. Albaladejo García, op. cit, pág. 607. Por ello, la jurisprudencia española ha expresado que constituye dolo “cualquier clase de comportamiento, sea por comisión (po-sitivo) o por omisión (negativo)”. Id., págs. 607-608.
Así, por ejemplo, en la Sentencia española de 23 de no-viembre de 1998 Núm. 1085/1998 se dispuso que el dolo no solo se da cuando existe una maquinación directa “sino también una reticencia del que calla o no advierte debida-mente a la otra parte, sin que ello lo pueda invalidar la confianza, buena fe o ingenuidad de la parte afectada”. Es la reticencia “una contradicción con el deber de informa-ción fidedigna por parte de los contratantes, en orden a la adecuada determinación de los extremos básicos del con-trato, se tiene específicamente en cuenta por el ordena-miento positivo, aunque no incluya necesariamente mali-cia, si la ocultación o la inexactitud tiene por sí misma una influencia fundamental en la conformación típica del con-tenido contractual”. Lacruz Berdejo, op. cit, pág. 367.
Asimismo, la Sentencia de 31 de diciembre de 1998 Núm. 1239/1998 hace referencia a la Sentencia de 26 de octubre de 1981(RJ 1981, 4001) y señala que
...el concepto de dolo que da el artículo 1269 del Código Civil, no sólo comprende la insidia directa e inductora sino también la reticencia dolosa del que calla o no advierte debidamente-Sentencias de 6 junio 1953 (RJ 1953,1658),7 enero 1961, 20 enero 1964 (RJ 1964,355)-” siendo esta segunda forma o mo-dalidad del dolo a la que se refiere el citado inciso final del párrafo 3.° del artículo 10, como resalta la Sentencia de 12 julio 1993 (RJ 1993,6006) al decir que “el dolo que se aprecia es, evidentemente de naturaleza negativa, en cuanto supone reticencia en la obligada que silenció los hechos y circunstan-cias influyentes y determinantes de la conclusión del contrato, que de haberlos sabido la otra parte influirían decididamente en su voluntad de celebrar el contrato y que encuentra encaje en el artículo 1269 del Código civil (Sentencia 26 octubre *661981). (Énfasis en el original.) Véase, además, Sentencia de 15 de junio de 1995, RJ 1995, 5296.
Sin embargo, aunque el silencio puede constituir dolo, para que se considere como tal, es necesario que “exista por la razón que sea, un deber de informar (así conforme la buena fe o a las opiniones del tráfico)”. Albaladejo García, op. cit, pág. 608. Como vemos entonces, para que se configure el dolo no es siempre necesaria una acción afirmativa. “[C] aliar sobre una circunstancia importante” constituye dolo. García Reyes v. Cruz Auto Corp., 173 D.P.R. 870, 886 (2008). Véanse: Bosques v. Echevarría, 162 D.P. R. 830, 836 (2004); Márquez v. Torres Campos, supra, pág. 865. Cónsono con lo anterior, el comportamiento doloso puede configurarse en
... callar consciente o en cualquier otra conducta conclu-yente cuando preexista un deber u obligación a verificar una comunicación o declaración veraz o cuando haya de producirse esa declaración según la buena fe o las concepciones dominan-tes en el tráfico; además, no es necesario que el error del que es víctima de dolo sea disculpable. (Énfasis suplido.) I. Moratilla Galán, Los actos de voluntades para que sean conocidos, tienen que expresarse mediante la necesaria declaración de voluntad que debe emitir cada contratante para formar la voluntad con-corde que exige la existencia del contrato, 704 Rev. Crít. Der. Inmob. 2747 (nov.-dic. 2007).
Al contratar, las partes tienen que cumplir con ciertos deberes especiales de conducta. La buena fe es uno de ellos. A esos efectos señalamos en Prods. Tommy Muñiz v. COPAN, 113 D.P.R. 517, 528 (1982), que “[l]a buena fe impone a las partes un deber de lealtad recíproca en las negociaciones”. Por consiguiente, la buena fe es el norte en todo negocio jurídico. Por ello, no es necesaria disposición alguna que exija a las partes actuar conforme a ese principio, pues las partes tienen el deber recíproco de así hacerlo. González v. The Commonwealth Ins. Co., 140 D.P.R. 673, 683 (1996).
Como citamos con aprobación recientemente en *67VDE Corporation v. F & R Contractors, 180 D.P.R. 21, 34 (2010), Díez-Picazo nos dice que la buena fe es
... la lealtad en el tratar, el proceder honrado y leal. Supone el guardar la fidelidad a la palabra dada y no defraudar la confianza, ni abusar de ella; supone un conducirse como cabe esperar de cuantos, con pensamiento honrado, intervienen en el tráfico como contratantes. Lo que se aspira a conseguir, se ha dicho, es que el desenvolvimiento de las relaciones jurídi-cas, el ejercicio de los derechos y el cumplimiento de las obli-gaciones, se produzca conforme a una serie de principios que la conciencia jurídica considera necesarios, aunque no hayan sido formulados. (Énfasis en el original.) L. Diez-Picazo, La doctrina de los propios actos: un estudio crítico sobre la juris-prudencia del Tribunal Supremo, Barcelona, Eds. Aries, 1963, pág. 157, citado en Colón v. Glamourous Nails, 167 D.P.R. 33, 45 (2006).
Véanse, además: B.W.A.C. Int’l v. Quasar Co., 138 D.P.R. 60, 73 esc. 9 (1995); Arthur Young & Co. v. Vega III, 136 D.P.R. 157, 170 esc. 11 (1994); Int. General Electric v. Concrete Builders, 104 D.P.R. 871, 876 esc. 4 (1976).
El vicio del consentimiento por dolo, a diferencia de cuando es por error, no requiere que el error del que se es víctima sea disculpable. Moratilla Galán, op. cit. Precisamente esta es una de las características que distinguen a estas dos figuras. Por ello, “quien invoca el error, no debe haber incidido en él por su propia culpa. En el dolo, por el contrario, no hace falta que concurran tales requisitos; basta que se haya producido una captación intencionada de la voluntad del contratante”. (Enfasis nuestro.) M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. EDERSA, 1993, T. XVII, Vol. I-B, pág. 390.
Algunos tratadistas opinan que aunque el ordenamiento jurídico no exige para que haya dolo “ninguna cualificación del error aparte de haber sido determinante de la contratación” debería requerirse la excusabilidad que se demanda en los casos que se invalida el consentimiento por error. J. Puig Brutau, Fundamentos de Derecho Civil, *683ra ed., Barcelona, Ed. Bosch, 1985, T. II, Vol. I, pág. 95, haciendo referencia a Luna Serrano en J.L. LaCruz Ber-dejo, Elementos de Derecho Civil, Barcelona, Ed. Bosch, 1997, T. II, Vol. 1, pág. 65. Sin embargo, esa no es la pos-tura que hemos adoptado. Desde Márquez v. Torres Campos, supra, pág. 865, señalamos que el dolo se “caracteriza como la infracción voluntaria y consciente de un deber ju-rídico que ocasiona al otro contratante un perjuicio del que debe responder”. Véase, además, J.M. Manresa y Navarro, Comentarios al Código Civil español, 6ta ed., Madrid, Ed. Reus, 1967, T. VIII, Vol. 1, pág. 212.
Vemos, pues, que en Márquez v. Torres Campos, supra, pág. 857, no exigimos al demandante un deber de diligencia antes de contratar con el demandado. De los hechos de ese caso surge que “[e]l mediador Domínguez y el prospecto comprador ... visitaron la finca ‘Martín González’. Puesto que llovía fuertemente al llegar a la finca, no pudieron desmontarse, pero desde la guagua del demandante, pudieron observar como 30 cabezas de ganado pasearse de un lado a otro”. Luego de esa visita se otorgó el contrato. Bien pudimos frenar su causa de acción por dolo ante la ausencia de un cotejo por un veterinario certificado, previo a la contratación. Sin embargo, no lo hicimos. Ello obedeció a que el deber de lealtad que impone “[e]l principio de la buena fe, no depende de lo que una parte pudo haber averiguado, mediando una razonable diligencia, sino que corresponde a lo que las partes debieron revelarse mutuamente durante el proceso de negociación. Este es el deber especial de lealtad que exige dicho principio”. (Enfasis en el original.) Ortiz Brunet v. El Mundo, 169 D.P.R. 332, 343 (2006), opinión de conformidad emitida por el Juez Asociado Señor Rebollo López. Todo este razonamiento está fundado en que la buena fe significa fundamentalmente rectitud y honradez en los tratos y supone un criterio o una manera de proceder a la cual las partes deben atenerse en el desenvolvimiento de las reía-*69dones jurídicas y en la celebración, interpretación y ejecu-ción de los contratos. Diez-Picazo, op. cit., pág. 61.
V
A raíz de la condición en el hígado que aquejaba al señor Alvarado Vázquez, la señora Ortiz Alvarado acudió al Fondo en busca de ayuda. Sin embargo, ésta nunca advir-tió a la entidad de la existencia del seguro a su favor por el cual pagaba una prima mensual. Ante tal omisión, el Fondo procedió a aprobar la ayuda para el trasplante como un donativo.
Como señaló el foro apelativo intermedio, y Great American repite en su alegato, aquí no ocurrió un cambio de la naturaleza de la ayuda suministrada de un donativo a un préstamo. Cuando el Fondo aprobó la ayuda para el tras-plante del señor Alvarado Vázquez, sin duda lo hizo como un donativo, a base del estudio de la solicitud que cumpli-mentó la señora Ortiz Alvarado, en la que no mencionó la existencia de póliza alguna. De haberla mencionado, de se-guro el Fondo no habría aprobado la ayuda como un dona-tivo, sino como un préstamo o una combinación de ambos, o simplemente la habría denegado.
Cabe añadir que en ningún lugar de la ley que crea el Fondo se menciona que, si luego de procesada una solicitud se descubre la existencia de algún seguro, la naturaleza de la ayuda suministrada se transformará en un préstamo. La ley es clara y no dispone nada sobre ese particular. Si el Fondo deseara que, ante una situación como esa, ocurra una transformación automática de la naturaleza de la ayuda suministrada originalmente, le toca a la Rama Le-gislativa actuar al respecto. Los tribunales no tenemos la potestad de legislar. Pueblo v. Agostini Rodríguez, 151 D.P.R. 426, 435 (2000).
Inadvertido del seguro que favorecía al señor Alvarado Vázquez, el Fondo entendió que este era candidato para *70beneficiarse de la ayuda como un donativo. Ahora bien, un análisis cuidadoso del proceder de la señora Ortiz Alvarado nos hace inferir que ésta vició el consentimiento que el Fondo prestó para ese donativo. Sin lugar a dudas, la se-ñora Ortiz Alvarado actuó dolosamente al omitirle infor-mación crucial al Fondo que influenciaría su decisión en aprobar o no la ayuda. Se mantuvo silente cuando el Fondo le cuestionó si tenía o no una póliza de seguro que cubriera el trasplante en cuestión. Por ello, no importan las diligen-cias que pudo haber hecho el Fondo para averiguar lo que se le ocultaba; el silencio observado por la señora Ortiz Alvarado violó los deberes especiales de lealtad que im-pone la figura de la buena fe contractual.
La conducta de la señora Ortiz Alvarado demostró la intención de omitir información trascendental que fue la que motivó a que el Fondo aprobara la ayuda como un donativo. Por eso, su omisión constituyó un elemento esen-cial en la contratación, que de haberse revelado habría cambiado el proceder de una de las partes. Esta conducta violó los principios básicos de lealtad, honradez y confianza que debe caracterizar a todo contratante. Entendemos que con su proceder abusó de la bondad del Estado y del pro-pósito loable del Fondo de Enfermedades Catastróficas Remediables.
VI
La aseguradora aduce que no le corresponde pagar por el costo del trasplante de hígado realizado al señor Alvarado Vázquez “por no haber incurrido éstos en gasto al-guno corroborable mediante factura o recibo de pago”. Ale-gato de la parte recurrida, pág. 3. Great American solo reembolsó los gastos relacionados que el matrimonio Alvarado-Ortiz evidenció mediante facturas o recibos, tales como pasajes de avión ($1,410.21), hospedaje ($1,345), cui-dado intensivo ($3,000) y el costo de una enfermera pri-*71vada ($1,120). Es decir, Great American asegura que, se-gún el contrato de seguro expedido a favor de los asegurados, para que proceda el reembolso por el costo del trasplante, era necesario que fueran los asegurados quie-nes hubieran pagado por la intervención y no el Fondo. Dicho lo anterior, analicemos entonces los principios que rigen el contrato de seguro en nuestra jurisdicción.
A. El negocio de seguro es un puntal indispensable de la economa moderna. Cruz, op. cit., pág. 30. Por eso, en reiteradas ocasiones hemos reconocido el alto interés pú-blico del que está revestida esta industria. S.L.G. Francis-Acevedo v. SIMED, 176 D.P.R. 372 (2009); Jiménez López et al. v. SIMED, 180 D.P.R. 1 (2010). Véase, además, Cruz, op. cit., pág. 1. Ello se debe “a su complejidad y efecto en la economía y la sociedad”. Jiménez López et al. v. SIMED, supra. “[L]os contratos de seguros han sido consistente-mente objeto de interpretaciones judiciales por causa de la divergencia de criterios entre las partes en torno a los de-rechos y obligaciones que éstos puedan alegar.” Cruz, op. cit., pág. 30.
La Ley Núm. 77 de 19 de junio de 1957, según enmendada, mejor conocida como el Código de Seguros de Puerto Rico, 26 L.P.R.A. sec. 101 et seq., es el cuerpo legislativo que se encarga de regular la industria de seguros en Puerto Rico. Por definición, el contrato de seguro es aquel “mediante el cual una persona se obliga a indemnizar a otra o a pagarle o proveerle un beneficio específico o determinable al producirse un suceso incierto previsto en el mismo”. Art. 1.020 del Código de Seguros, 26 L.P.R.A. see. 102. Respecto a su naturaleza, los contratos de seguros son contratos típicos de adhesión. Jiménez López et al. v. SIMED, supra. Son “redactado[s] íntegramente por el asegurador en todo su contenido; esto es, el convenio de seguro, las exclusiones, y las condiciones, sin que el asegurado haya tenido la oportunidad de negociar el contenido con el asegurador”. Cruz, op. cit., pág. 12. Por eso “hemos *72reconocido, como al igual lo han hecho otros tribunales es-tatales de los Estados Unidos, que los contratos de seguros que contengan cláusulas obscuras, o que en su contenido exista algún tipo de ambigüedad, ... serán interpretados liberalmente en favor del asegurado y restrictivamente en contra del asegurador redactor del contrato”. Id., pág. 2.
Al disponer que en la interpretación de las pólizas pre-valecerá el texto que más beneficie al asegurado, el Go-bierno ha dejado entrever su intención de proteger al máximo al asegurado. La naturaleza de los contratos de seguros justifica el interés que tiene el Estado de salva-guardar a sus ciudadanos contra la posible ambigüedad que pudiera resultar de su interpretación. Cruz, op. cit, pág. 37. Con ello, no pretendemos “desvirtuar o cuestionar la validez de los contratos de adhesión[;] sólo hacemos re-ferencia a la intervención gubernamental mediante estatu-tos y reglamentos, a los fines de evitar que el asegurado quede a merced del asegurado por ejercer éste práctica-mente un monopolio en la redacción del contrato”. Id.
Es harto conocido que el contrato es ley entre las partes. El contrato de seguro no es la excepción. La póliza es “el contrato por escrito mediante el cual una parte, el asegurador, se compromete, a cambio del pago de una prima, a indemnizar a un tercero, por lo general al asegurado o a un reclamante, por una pérdida contingente al ocurrir un evento futuro incierto previsto. Cualquier plan, certificado, contrato, acuerdo, endoso, aditamento o cualquier otro documento que evidencia cubierta de seguros se entenderá como incluido en la póliza”. Cruz, op. cit, págs. 386-387.
Así como el Art. 15 del Código Civil, 31 L.P.R.A. sec. 15, ordena que interpretemos las palabras de una ley “en su más corriente y usual significación, sin atender demasiado al rigor de las reglas gramaticales, sino al uso general y popular de las voces”, también debemos interpretar el lenguaje de una póliza. Jiménez López et al. *73v. SIMED, supra. Véase Marín v. American Int'l. Ins. Co. of P.R., 137 D.P.R. 356, 361 (1994). Al interpretar las cláusu-las del contrato a la luz del sentido popular de sus palabras se garantiza que la persona que adquiere una póliza pueda confiar en la cubierta que se le ofrece. Pagán Caraballo v. Silva, Ortiz, 122 D.P.R. 105, 110 (1988). También “se bus-cará el sentido o significado que a las palabras de la póliza le daría una persona normal de inteligencia promedio que fuese a comprar la póliza”. íd. De igual forma, por mandato de ley, “[t]odo contrato de seguro deberá interpretarse glo-balmente, a base del conjunto total de sus términos y con-diciones, según se expresen en la póliza y según se hayan ampliado, extendido, o modificado por aditamento, endoso o solicitud adherido a la póliza y que forme parte de ésta”. Art. 11.250 del Código de Seguros, 26 L.P.R.A. see. 1125. Véase, además, Coop. Ahorro y Créd. Oriental v. S.L.G., 158 D.P.R. 714, 723 (2003). Por consiguiente, “cuando los términos, condiciones y exclusiones de un contrato de se-guros ... son claros, específicos y no dan margen a ambi-güedades o diferentes interpretaciones, deben hacerse va-ler de conformidad con la voluntad de las partes”. Martínez Pérez v. U.C.B., 143 D.P.R. 554, 563 (1997). Véase Quiñones López v. Manzano Pozas, 141 D.P.R. 139, 156 (1996). Por ello, “en ausencia de ambigüedad las cláusulas del con-trato son obligatorias”. Id.
Como último señalamiento, cabe apuntar que estos contratos se rigen por sus propios términos y condiciones. Ahora bien, cuando de interpretación se trata, el Código de Seguros ordena que se haga con la ayuda de la ley, las reglas y reglamentos razonablemente dictados por el Comisionado de Seguros. Martínez Pérez v. U.C.B., supra. Es este último, el ente especializado en esta materia y quien procura el cumplimento con las disposiciones de la ley. Jiménez López et al. v. SIMED, supra. Además, es por excelencia, el encargado de la fiscalización y la reglamentación de esta industria. Id. Es decir, el Código de Seguros será la *74fuente de interpretación por excelencia. Si este último “no dispone expresamente en cuanto a la regla de interpretación aplicable y existe ambigüedad respecto a alguna disposición de [la] póliza se tendrá en primera instancia que recurrir al Código Civil o en su defecto a la jurisprudencia interpreta-tiva [al respecto]”. Cruz, op. cit., pág. 34.
B. Como señalamos, Great American aduce que el len-guaje del “Suplemento Beneficio por Tratamiento y Servi-cios Médicos Hospitalarios Incurridos durante Trasplante de Órganos” dispone que se pagarán beneficios únicamente por gastos en que se haya incurrido. Por ello afirma que el pago por esos servicios no procede en esta ocasión.
Las cláusulas que disponen que únicamente se pagará por los gastos en que se haya incurrido se remontan a finales de la Segunda Guerra Mundial. 31 Appleman on Insurance Law and Practice 2d Sec. 186.03 [E] [4], pág. 128 (1996). Durante aquella época, las compañías asegurado-ras empezaron a incluir con regularidad en el lenguaje de los contratos de seguros médicos cláusulas en cuanto a la forma de pago por tratamientos. Algunas pólizas eximían a la aseguradora de los cargos que al asegurado no se le re-quería pagar o por los que legalmente no hayan incurrido. Id. Estas cláusulas respondieron a la realidad de esos tiempos. Muchos veteranos, que a su vez contaban con pó-lizas de seguro médico privadas, recurrían a las compañías aseguradoras a solicitar el reembolso por los tratamientos recibidos en hospitales o instalaciones para veteranos. Id. Ello ocasionaba que las compañías aseguradoras tuvieran que responder por gastos médicos indeterminados, aunque no había forma de establecer con precisión sus costos reales. Id.
A raíz de lo anterior, en 1954 se resolvió en Maryland el caso Plank v. Summers, 102 A.2d 263, 266 (1954). Apple-man on Insurance, supra, pág. 129. En éste se decidió que un soldado podía presentar —como parte de sus daños en una acción por daños y pexjuicios— evidencia de los servi-*75cios hospitalarios financiados gratuitamente por el Gobierno. Todo esto surgió al amparo de la regla de la fuente colateral, adoptada por el Restatement of the Law y por varios estados.
“Dispone esta regla que el demandante tiene derecho a todos los gastos específicos que correspondan aunque (1) los servicios le hayan sido rendidos gratuitamente, o (2) los gastos le hayan sido pagados por otro, o (3) como una libe-ralidad, su patrono u otra persona le haya pagado sus sa-larios, o (4) estos gastos estén cubiertos por pólizas de se-guros, siempre que no se trate de seguros de cosas”. C. Irizarry Yunqué, Responsabilidad civil extracontractual: un estudio basado en las decisiones del Tribunal Supremo de Puerto Rico, 7ma ed., San Juan, [sin Ed.], 2009, pág. 334.
Esta regla fue adoptada en Puerto Rico en el caso Goose v. Hilton Hotels, 79 D.P.R. 523 (1956). Se apoya en que “el demandado no debe beneficiarse de la liberalidad de otros para con el demandante o de las primas que éste ha pagado”. Irizarry Yunqué, op. cit, págs. 334-335.
Así las cosas:
Using the collateral source rule, insurers sought to apply the exclusion for charges the insured was not “required to pay” to any other situations in which a court might be persuaded to relieve them of their contractual obligations, such as: payment of charges by a compensation insurer, or by a carrier of uninsured motorists or no-fault protection; payment by another medical benefits carrier; payment by a parent, child, spouse, or other relative, or by the tortfeasor; payment under Blue Cross or Medicare; or hospitalization in a charitable or tax-supported establishment. Appleman on Insurance 2d, supra, pág. 129.
Sin embargo, esta norma no fue adoptada por la gran mayoría de los estados de la Unión. Su razonamiento fue el siguiente:
[A]n insurer, which has committed itself to the payment of hospital charges, is not relieved of that obligation by reason of *76the fact that benefits might be due from another source, ... either in whole or in part. This is true also when some person other than the insured pays the expenses or the services are provided in an institution where no charge would be made to the insured in the absence of the insurance. “Courts have construed the term “incurred” to mean “incurred by or on behalf of the insured,” defining the term “required to pay” as meaning required under the law in the absence of payment being made from the collateral source.” (Enfasis nuestro y es-colios omitidos.) Appleman on Insurance 2d, supra, págs. 129-130.
Véanse, además: Nahom v. Blue Cross & Blue Shield of Ariz., 885 P.2d 1113, 1119 (Ariz. 1994); Hollister v. Government Employees Ins. Co., 224 N.W.2d 164 (1974); Denton v. International Heath & Life Ins. Co., 528 P.2d 546 (Or. 1974); Dunbar v. National Sec. Life & Accident Ins. Co., 439 S.W.2d 892 (1969).(4)
Con el beneficio del derecho reseñado, pasemos a eva-luar si procede que Great American cumpla con los térmi-nos de su póliza y pague por los gastos del trasplante de hígado del señor Alvarado Vázquez.
VII
Sin lugar a dudas, la cubierta que solicitaron los asegu-rados en 2002 cubría, entre otras cosas, el trasplante de órganos. Así lo asegura Great American en su alegato al señalar que, además de la póliza de seguro de enfermeda-des perniciosas y de cáncer, los peticionarios solicitaron “suplemento o endosos de cuidado intensivo, muerte y tra-tamiento médico de emergencias debido a accidentes y su-plemento para trasplante de órganos”. Alegato de la parte recurrida, pág. 2. Por esa cubierta pagaban $49.62 *77mensuales. No obstante lo anterior, aunque Great American no niega que la póliza a favor de los asegurados cubría trasplante de órganos, aduce que no le corresponde pagar por su costo, pues de los recibos suministrados por los ase-gurados se desprende que quien incurrió en el pago fue el Fondo y no los asegurados.
El derecho reseñado nos da a entender que cuando en el lenguaje de las pólizas se incluyen cláusulas que indican que únicamente se pagará por los gastos incurridos, eso no significa que la aseguradora queda eximida de cumplir con su responsabilidad conforme a la póliza si otra persona, entidad o seguro paga por el asegurado. La gran mayoría de los estados de la Unión han resuelto que mía asegura-dora, que se ha comprometido al pago de los cargos por servicios hospitalarios, no será relevada de su obligación por el hecho de que los beneficios pudieran haber sido sa-tisfechos por otra fuente, aun cuando ello pueda significar que los gastos fueron satisfechos en parte o en su totalidad por esa otra fuente. Appleman on Insurance 2d, supra, pág. 129. No podemos olvidar que la ayuda recibida del Fondo se trató de un beneficio colateral que forma parte de la política social del Gobierno de Puerto Rico.
Por ello, en la situación particular que nos ocupa, la interpretación que hace Great American del suplemento de beneficios por trasplante de órganos añade una restricción que no aparece en la póliza. Lo que ese suplemento dispone es que “se pagarán por gastos incurridos por cuidado mé-dico y tratamiento del asegurado, y de miembros de su fa-milia si se ha solicitado cubierta familiar, por servicios y materiales suministrados relacionados con un trasplante cubiertos por esta Póliza”. De esa oración no se puede con-cluir lo que hoy la aseguradora pretende sostener; a saber, que solo se reembolsarán los gastos que pagó el asegurado y no en los que incurrió, pero pagó un tercero. No podemos olvidar que el lenguaje de las pólizas deberá interpretarse “en su más corriente y usual significación, sin atender de-*78masiado al rigor de las reglas gramaticales, sino al uso general y popular de las voces”. Art. 15 del Código Civil, supra. Véase, además, Jiménez López et al. v. SIMED, supra. Cualquier persona de inteligencia común que lea la póliza no pensaría que se excluye el reembolso por tras-plante de órganos de la persona asegurada si no fue ésta quien los pagó inicialmente sino otra persona o entidad.
Por lo tanto, Great American no puede ahora eludir su responsabilidad de cubrir unos gastos para los cuales le cobra una prima a la demandante fundamentándose en que ella no incurrió directamente en ellos.
Por otra parte, apoyar la postura de los recurridos nos llevaría al absurdo de concluir que si una persona que se encuentra en un estado crítico de salud permite que un tercero le ayude a sufragar de forma temporera y de emer-gencia una situación de salud, estaría renunciando a cual-quier reclamo que pudiera hacerle a su aseguradora. Ava-lar esa consecuencia socavaría valores esenciales de nuestra sociedad como lo son la empatia, la convivencia social y la solidaridad. Evidentemente, concebir ese su-puesto dista de los mejores intereses de nuestro pueblo como sociedad civilizada.
Por ello, concluimos que procede que Great American pague a los asegurados la cantidad de $150,000 para tras-plante de órganos establecida en la póliza.
VIII
Ahora nos resta determinar el vehículo procesal que tiene el Fondo para recuperar del matrimonio Alvarado-Ortiz los $150,000 que desembolsó, pero que hasta ahora solo ha reclamado a Great American.
Según se desprende del expediente, el Fondo intervino en este litigio, luego de que en el descubrimiento de prueba inicial saliera a relucir que incurrió en los gastos del tras-plante de hígado del señor Alvarado Vázquez. Por ello, el *79Tribunal de Primera Instancia concedió un término para que el Fondo interviniera en el pleito y así lo hizo.
dicho que la intervención
... [e]s una institución procesal mediante la cual un tercero comparece voluntariamente o por necesidad solicitando ser in-cluido en una acción pendiente ante los tribunales. ... Esta regla no crea derechos sustantivos o causa de acción alguna. Es simplemente una disposición mediante la cual una persona que no es parte en el pleito comparece, voluntariamente o por necesidad, a presentar una reclamación o una defensa, en una acción pendiente, y convertirse de ese modo en parte para fines de la reclamación o defensa presentada. J. Cuevas Sega-rra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. I, pág. 427.
La intervención puede ser como cuestión de de-recho o permisible. La primera de estas formas de inter-vención, regulada en la Regla 21.1 de Procedimiento Civil de 1979, 32 L.P.R.A. Ap. III,(5) vigente al momento de los hechos, opera cuando la parte que solicite su intervención en el pleito reclame “algún derecho o interés en la propie-dad o asunto objeto del litigio y [demuestre] que tal dere-cho o interés puede, de hecho, quedar afectado por la dis-posición final del pleito”. Chase Manhattan Bank v. Nesglo, Inc., 111 D.P.R. 767, 770 (1981).
Por otra parte, la intervención permisible, regu-lada en la Regla 21.2 de Procedimiento Civil de 1979 (23 L.P.R.A. Ap. III), opera cuando la ley confiera un derecho condicional a intervenir o cuando la reclamación o defensa *80del solicitante y el pleito principal tuvieren en común una cuestión de hecho o de derecho. (6)
Como hemos señalado, el criterio que ha de utilizarse para determinar si se permite o no la intervención de una parte depende del “interés en la economía procesal representada por la solución en un solo pleito de varias cuestiones relacionadas entre sí y el interés en evitar que los pleitos se compliquen y eternicen innecesariamente”. Chase Manhattan Bank v. Nesglo, Inc., supra, pág. 770. Es decir, se trata de un concepto práctico, más que conceptual. R. Mix Concrete v. R. de Arellano & Co., 110 D.P.R. 869, 873 (1981). Por ello, a la hora de evaluar una solicitud de intervención, debemos analizar primero si existe de hecho un interés que amerite protección y segundo, si ese interés quedaría afectado, como cuestión práctica, por la ausencia del interventor en el caso. Chase Manhattan Bank v. Nesglo, Inc., supra, pág. 770.
En este caso, la intervención del Fondo era necesaria, toda vez que ésta fue la entidad que pagó por el trata-miento médico del señor Ortiz Alvarado. Sus intereses es-tán claramente en juego. No podemos olvidar que este fondo se creó con el propósito loable de ofrecer ayuda a personas que no cuentan con medios económicos para su-fragar sus tratamientos médicos. Sin embargo, el capital del Fondo no es infinito. Por lo tanto, su ausencia en este *81procedimiento primeramente afectaría su capital y, peor aún, trastocaría el propósito principal de esta entidad, a saber, sufragar los costos por tratamiento médico de perso-nas verdaderamente necesitadas.
Ahora bien, aunque el Fondo es parte interventora en este procedimiento, no ha demandado al matrimonio Alvarado-Ortiz para que declare nulo el donativo y le reembolse la cantidad que le desembolsó. Solo intervino para recla-marle a la aseguradora. Como dispuso acertadamente el Tribunal de Apelaciones, Great American únicamente puede ser compelida a cumplir con los términos de su pó-liza por su asegurada. Sin embargo, nada impide que el Fondo enmiende su demanda de intervención y le reclame directamente al matrimonio Alvarado-Ortiz. Como se sabe, “[l]os estatutos que conceden discreción a los tribunales para autorizar enmiendas, dejar sin efecto actuaciones an-teriores, y otros actos similares para lograr justicia sustan-cial, son preceptos reparadores que deben interpretarse liberalmente”. Cuevas Segarra, op. cit., pág. 314. Aunque
... [l]a liberalidad de la Regla 13.1 para conceder enmiendas no es infinita; está condicionada por un juicioso ejercicio de discreción que ha de ponderar por el momento en que se soli-citan, su impacto en la pronta adjudicación de la cuestión liti-giosa, la razón o ausencia de ella para la demora e inacción original del promovente de la enmienda, el perjuicio que la misma causaría a la otra parte y hasta la naturaleza y méritos intrínsecos de la defensa que tardíamente se plantea. Epifanio Vidal, Inc. v. Suro, 103 D.RR. 793, 796 (1976). Véase, además, Cuevas Segarra, op. cit., pág. 314.
Por todo lo anterior, ordenamos que al devolverse el mandato al Tribunal de Primera Instancia, Great American consigne la cantidad correspondiente a la póliza de se-guro por trasplante de órganos. Si el Fondo reclama al ma-trimonio Alvarado-Ortiz mediante demanda enmendada en los noventa días después de la devolución del mandato, podrá solicitar que el dinero permanezca consignado en aseguramiento de la sentencia que pueda obtener en el *82futuro. De lo contrario, el tribunal podrá autorizar que el matrimonio Alvarado-Ortiz retire el dinero consignado. Esta es la solución más justa, en protección del interés público que hay detrás del Fondo de Enfermedades Catas-tróficas Remediables. Si el interés de los esposos Alvarado-Ortiz siempre ha sido reembolsar al Fondo, como alegan, no debe haber controversia acerca de la liquidación del dinero consignado.
IX
Por todo lo anterior, se confirma la sentencia del Tribunal de Apelaciones. Asimismo, ordenamos que al devolverse el mandato al Tribunal de Primera Instancia, Great American consigne allí los $150,000 que le corresponde pagar, según la póliza expedida a favor del matrimonio Alvarado-Ortiz. Estos fondos se mantendrán consignados por no-venta días, tras lo cual serán desembolsados al matrimonio demandante recurrido, a menos que, en ese período, el Fondo de Enfermedades Catastróficas Remediables en-miende su demanda para reclamar el reembolso. En esa eventualidad, el Fondo podrá solicitar que el monto necesa-rio para cubrir su reclamo se mantenga consignado en ase-guramiento de sentencia.

Se dictará sentencia de conformidad.


 “[Los ejndosos son acuerdos por escrito que se adhieren a la póliza para que formen parte del contrato con el propósito de alterar, ampliar o restringir la cubierta que dispone la póliza.” R. Cruz, Derecho de Seguros, San Juan, Ed. JTS, 1999, pág. 368.


 La ley define una enfermedad catastrófica remediable como:
“(a)(1) ... —Enfermedad cuyo efecto previsible, certificado por un médico, es la pérdida de la vida; para la cual la ciencia médica ha evidenciado con éxito que hay tratamiento que remedia dicha condición al extremo de salvar la vida del paciente; que ese tratamiento, incluyendo su diagnóstico no sea cubierto o que sea cubierto parcialmente por los planes de seguro de salud disponibles en el mercado general, incluyendo el Plan de Seguro de Salud del Gobierno de Puerto Rico; y que el paciente o los integrantes de su núcleo familiar o los obligados por ley a alimentar carecen de los recursos económicos para asumir los costos o los medios para obtener financia-miento en la banca privada.
“(2) También significará aquellas enfermedades que no sean terminales, según definidas en este capítulo, pero que hayan ocasionado un impedimento de carácter permanente que podría ser seriamente agravado de no intervenir la ciencia médica mediante un tratamiento que haya evidenciado que remedia o impide que se agrave dicha condición. No obstante, en este caso, la Junta podrá autorizar ayuda mediante donativo, préstamo o una combinación de ambos para este paciente, siguiendo los requisitos que este capítulo le impone y sean aplicables a estos casos.
“La Junta, sin embargo, no podrá autorizar la ayuda en este tipo de casos mien-tras esté pendiente la ayuda a personas cuyo padecimiento se define según lo dis-*61puesto en la cláusula (1) de este inciso. La Junta adoptará la reglamentación para atender estos casos.
“(3) Esta definición no incluye enfermedades epidémicas.” Art. 3(a) de la Ley Núm. 150 de 19 de agosto de 1996 (24 L.P.R.A. sec. 3221(a)).


 El compromiso del solicitante lo que dice es:
“Acepto ceder y traspasar al Fondo todos los sobrantes de donativos que reciba, sean voluntarios o solicitados por la condición de enfermedad catastrófica, recibido con anterioridad, durante o con posterioridad al tratamiento recibido.”


 Ahora bien, los Arts. 16.210 y 16.220 del Código de Seguros de Puerto Rico, 26 L.P.R.A. sees. 1621 y 1622, disponen que las pólizas podrán incluir cláusulas para determinar la compensación en situaciones en las que el asegurador tiene seguro del mismo tipo con otras aseguradoras. Sin embargo, en el suplemento de la cubierta para trasplante no se incluyó ninguna de esas cláusulas. De todos modos, de haber-las incluido, no aplicaban ya que el Fondo no es una compañía aseguradora.


 “Regla 21.1 Como cuestión de derecho.
“Mediante oportuna solicitud, cualquier persona tendrá derecho a intervenir en un pleito:
“(a) Cuando por ley o por estas reglas se le confiere un derecho incondicio-nal a intervenir; o
“(b) cuando el solicitante reclama algún derecho o interés en la propiedad o asunto objeto del litigio que pudiere de hecho quedar afectado con la disposición final del pleito.”


 “Regla 21.2. Intervención permisible.
“Mediante oportuna solicitud podrá permitirse a cualquier persona intervenir en un pleito:
“(a) cuando por ley se le confiera un derecho condicional a intervenir; o
“(b) cuando la reclamación o defensa del solicitante y el pleito principal tuvieren en común una cuestión de hecho o de derecho.
“Cuando una parte base su reclamación o defensa en cualquier ley u orden ejecutiva cuya ejecución está a cargo de un funcionario o agencia gubernamental o en un reglamento, orden, requerimiento o acuerdo promulgado, expedido o celebrado de acuerdo con dicha ley u orden ejecutiva, podrá permitírsele al funcionario o agencia intervenir en el pleito mediante solicitud oportuna. Al ejercer su discreción, el tribunal considerará si la intervención dilatará indebidamente o peijudicará la adjudica-ción de los derechos de las partes originales.”
Corresponde a las mismas reglas en las nuevas Reglas de Procedimiento Civil de 2009 (32 L.P.R.A. Ap. V).